 COUNTRY CUBBARD CORP.Country Cubbard CorporationandAnne L. Watson.Case 14-CA-4999October 10, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn August 19, 1969, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a brief in support thereof, and theRespondent filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner- This matter washeard before Trial Examiner Sidney J Barban at St.Louis,Missouri, on July 16, 1969. The complaint herein,alleging that the above-named Respondent has engaged inconduct violative of Sections 8(a)(1) and (3) of the Act,was issued on March 28, 1969, based upon a charge filedon February 13, 1969 and an amended charge filed March24, 1969.The answer admits allegations of the complaintsufficient to support the assertion of jurisdiction undercurrent standards of the Board, and to support a findingthatCooks and Pastry Cooks Union, Local No. 26,herein called the Union, is a labor organization within themeaning of the Act, but denies the commission of anyunfair labor practices53Upon the entire record in this case, from observation ofthewitnesses, and after due consideration of the briefsfiledby the General Counsel and the Respondent, theTrial Examiner makes the followingFINDINGS AND CONCLUSIONSFactsRespondent operates a restaurant near StLouis,Missouri,knownasTheCupboardIthasacollective-bargaining contract with the Union covering theemployees involved in this proceeding, who perform thefunctionsof cooks and other kitchen help Prior toJanuary 1969, and thereafter, Business Agent Ayres of theUnion has had occasion to complain to David Bales,manager of The Cupboard, from time to time that theRespondent had hired kitchen help at wages below thatprescribed by the contract, but in these instances, Bales,upon having these matters called to his attention, hasadjusted these wages to conform with the contractJust before January 28, 1969, one of the employees inthe kitchen of The Cupboard, Anne L. Watson, calledAyres to complain that Respondent was not providing theemployees with a full 8-hour work day, but was bringingthem in to work a varying number of hours less than afullshiftAyres stated that this was contrary to thecontract and said he would come to the restaurant to talkto Bales Ayres arrived at The Cupboard in the afternoonof January 28, 1969, and spoke to the night crew beforeseeking a meeting with Bales Ayres ascertained that theemployees were being given, and paid for, less than an8-hour shiftAyres then went up to Bales' office, where he assertedto Bales that the Union contract required that Respondentpay its employees for a full 8-hour shift, unless theemployees asked for a shorter work period Though Balesargued that his interpretation of the contract differed fromthat of Ayres, after a conference of 10 to 15 minutes,Bales acceded to Ayres' point and agreed that the helpwould be scheduled and paid on an 8-hour basis. Ayresthenreturned to the kitchen and explained to theemployees that they would receive an 8-hour schedule,unless they worked shorter hours of their own volitionAyres also had a separate conference with Watson, inwhich Bales participated in part, concerning her assertedclaim for backpay for previous shifts for which she hadreceived less than 8 hours pay However, when Watsonwas reminded that she had requested shorter hours whenshe was employed, she agreed that this demand should bedropped Ayres then left Respondent's premisesAccording to Bessie Grant, one of the cooks on dutythat evening, whose testimony I find generally credible,the following events occurred after Ayres left: Bales camein the kitchen and checked out "the line" of kitchenoperations for that evening; on a second occasion, he tookthe employees to task for two items, which should havebeen out on the line in preparation for the evening'soperations, which were missingThese activities of Bales were apparently quite normalHe regularly inspected the kitchen operations and quiteoften found items missing from the line and criticized theemployees for their laxness.However, on this occasion, when Bales came back intothe kitchen a third time, according to Grant's testimony,"he said that the next time he come in and finds that thechicken liver gravy was missing and whatever the otheritem was, and that any steaks were ordered and they was179NLRB No. 9 54DECISIONSOF NATIONALLABOR RELATIONS BOARDforgotten to be put on he was going to write us girls upand he was going to make us sign this. He said if wecould play dirty he could play dirty too "These comments were apparently unusualThoughBales had in the past told the employees to put the properitems on the line and criticized cooking deficiencies, theemployees had not been previously threatened in thisrespect so far as the record shows. It was unusual forRespondent to request an employee to sign a reprimandslip, the witnesses recalling only two such instances in thepastExcept for the remark that he would "play dirty" ifthe employees wanted to "play dirty," Bales did not denyGrant's testimony.He indicated, however, that hiscomments to the employees were occasioned by a buildupof problems in recent days, and were in accordance withhis customary practice of bringing such matters to theattention of the employees at informal meetings in thekitchen.With respect to the "play dirty" comment, I believethat the preponderance of the evidence indicates that somecomment to this effect was made by Bales Grant'stestimony in this respect was supported by Gillespie, whowas there. Indeed, Grant had also related this comment toAyres shortly after the occurrence, in the course of herrequest that the Union assist in getting her job backThough Bales exhibited a clean-cut, credible demeanor, hecertainly was not more impressive than General Counsel'switnesses, and no other witnesses who were present wereproduced. (Watson, whom the General Counsel expectedto call, became ill at the hearing and had to leave.) Theevidence is convincing that Bales' unusually sharp remarkson this occasion derived in part from Ayres' presentationof the employees' grievance.Bales' remarks were taken by Grant as a personalaffront.She commented to Gillespie that she was "gladwe are not in slavery," to which the latter assented Grantcontinued to brood over Bales' remarks, and, when shenext saw him, Grant called Bales over to her. At thattime,according toGrant's testimony,which is notdisputed, Grant "said `what kind of fool did you think Iam'p'And he thought I said food, and he didn't knowwhat I was talking about,and I told him, `Well, Mr.Bales, as you know, I have forgotten steaks all along, andIam capable of forgetting steaks again "' Grant stated toBales that if he didn't like her work, "why don't you fireme."' Bales states he told Grant that he had no desire tofireherGrant had difficulty in recalling anything elsewhich was said, but, after prompting, stated that "I thinkIsaid something about him being upset, because Mr.Ayres was out there."Although there is some small dispute over Bales' partin this conversation, it is clear that he did not have muchto say. Grant's tone was loud and aggressive, and could beheard by the other employees. Bales' tone of voice wasmuch more moderate. Gillespie stated that Bales nevertalks very loud and indicated that his conduct on thisoccasion was not much different, though Grant assertedthatBales'voicebecame louder as the conversationcontinuedShe was unable generally, however, to recallwhat he said After this incident, the operations of thekitchen continued normally for the remainder of theevening. Bales talked to Grant thereafter about her dutiesOn cross-examination, Grant also recalled in uncertain terms that Bales,during the discussion had advised her of another girl he had fired Balesdenied thisThe manner in which this was adduced would make mereluctant to make a finding upon it In any event,itappears unnecessaryto resolve this conflictin the usual manner.According to Bales, during the next 2 days, duringwhich Grant was absent from work in accordance with herregular schedule, he reflected on the incident and arrivedat a decision to discharge Grant, "because I felt it wasdirect insubordination, that her remarks were totallyuncalled for, and my position of authority would bejeopardized if I let such an occasion to slide by." Balesstated that the idea had crossed his mind during theincident, but that he did not decide to call Grant to adviseher that she was terminated until the day before she wasto return to work, after he had further considered thematterBales denied that the protest to Ayres had anyinfluence on his decision to discharge Grant Both Ayresand Bales agreed that Grant's name was not mentioned inthe discussion between them.A few days thereafter, when Ayres protested Grant'sdischarge to Bales, the latter called the manager ofanother restaurant nearby, affiliated with the same parentcorporation as The Cupboard, who knew Grant, andsucceeded in getting her a job at that restaurant as acook, apparently with the same senority as she had at TheCupboard, and she continues to be employed thereDiscussion and ConclusionsTheGeneralCounsel contends "thatGrantwasdischarged because her discussion with Bales .... was aprotest against Bales for his [threat of] reprisals because[the employees] had sought and received assistance from[theUnion]."Heassertsthat"anyallegedinsubordinationonGrant'spartmust necessarily berelated to the immediately preceding events." (Br. pp. 5,6)A major difficulty with the General Counsel's theory,however, lies in the fact that neither the testimony ofGrant or Gillespie shows that Grant was protesting Bales'threat of reprisals (however much that may have been inher mind), but rather that Grant was angrily and loudlytellingBales that she not only had made mistakes in thepast, but expected that she would continue to do so in thefuture, and if that were not satisfactory he should fire her.Though Bales had no right to threaten the employees withreprisals for taking their grievances to the Union, he didhave the right to demand that they exercise more care inthe performance of their duties, and the demand was notonly justified by past performance but also by mistakes ofthat evening. Grant's response to Bales was not that sheresented and protested the threat to "write her up" if shedid not perform well in the future, but that she could notbe expected to, and would not perform any better in thefuture, a very much different matter.Ihave no doubt that Bales was upset over the protestto the Union, but see no reason to doubt his testimonythathe decided to discharge Grant because of herinsubordinatecomments.Itmightbeconsideredsuspicious that it took Bales so long to act after Grant'sremarks, or even unreasonable that he took such actionupon so small a provocation after so much time to cooloff.However, some people act upon reflection rather thanimpulsively, and I cannot say that Bales does not fit thatpattern.And I am not prepared to say that Bales' actionswere so unreasonable as to belie his explanation for themThere is no other evidence of animus or act of reprisal onRespondent's part, except the threat by Bales to "writeup" the employees in the future because of their resort tothe Union. Though I find this to be a violation of Section8(a)(1) of the Act, in view of Respondent's contractual COUNTRY CUBBARD CORP.relationshipwith the Union, its apparent cooperativeattitude in administering the agreement, the fact that noattempt has since been made to visit reprisals upon, or"write up" any of the employees, and the lack of anyother evidence of a propensity to interfere with theemployees' rights under the Act, I do not believe that aremedy of this single violation should be required It willthereforebe recommended that the complaint in thismatter be dismissed in its entirety.Upon the basis of the foregoing findings of fact, andthe entire record in this case, the Trial Examiner makesthe following-CONCLUSIONS OF LAW1Respondent is an employer engaged in commerce55within themeaning of Section 2(6) and(7) of the Act2The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.Respondent has engaged in no unfair labor practiceswarranting the issuance of a remedial orderRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is hereby recommended that the complaint be dismissedin its entirety